Citation Nr: 9903125	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  97-23 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1950 to July 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran requires regular aid and attendance for the 
performance of his daily functions or to protect him from the 
hazards of daily life.  


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based 
on the need for regular aid and attendance have been met.  
38 U.S.C.A. §§ 1502, 1521, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.351, 3.352 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.


Factual Background

The RO established entitlement to non-service connected 
pension benefits effective from February 1994.  In October 
1996, the veteran submitted a claim seeking additional 
pension benefits by reason of requiring regular aid and 
attendance or by reason of being housebound.  

Records from Fayette County Memorial Hospital, dated in April 
1992, show that the veteran was admitted through the 
emergency room after falling and striking his head.  He was 
found to have elevated blood sugar.  X-rays of the cervical 
spine showed moderate degenerative arthritis.  X-rays of the 
left shoulder and elbow were negative.  A computerized 
tomography scan of the head was normal.  The diagnosis at 
discharge was cerebral concussion, rule out cerebrovascular 
accident, contusions to the occipital scalp and left 
shoulder, and new onset diabetes.  

The RO received a statement, dated in December 1994, from 
Robert A. Heiny, M.D.  Dr. Heiny stated that the April 1992 
injury left the veteran permanently disabled.  The veteran 
also had adult onset diabetes and disorders of the skin, 
teeth, and ears.  

The RO obtained additional medical records from Greene 
Memorial Hospital.  The veteran was afforded a neurological 
evaluation in April 1995.  It was noted that he was right 
handed.  It was determined that the veteran sustained a 
cerebral concussion.  June 1995 X-rays of the cervical spine 
showed degenerative changes from C3-6 that limited mobility 
in the cervical region.  

In October 1995, the veteran underwent a neuropsychological 
evaluation at the Flexman Clinic.  He reported that since the 
April 1992 accident, he had continued headaches, significant 
weakness, and a marked lack of energy.  There was improvement 
in the headaches, as well as his initial confusion and 
difficulties with concentration.  The veteran stated that he 
lived with his wife.  He was taking Micronase for diabetes.  
Dr. Flexman noted that the veteran walked with a mild gait 
disturbance and that he held a cane, but did not use it 
often.  The evaluation results indicated that the veteran 
might have some possible mild right hemisphere difficulties.  
Dr. Flexman believed that he might benefit from further 
evaluation, physical therapy, biofeedback, and medication to 
relieve somatic anxiety. 

In his notice of disagreement, the veteran stated that his 
physical condition had worsened since submitting the 
application for increased benefits.  He now walked with two 
canes.  He had diabetes, arthritis and eye problems.  He 
depended on a wheelchair and required help with bathing, 
shaving, dressing, eating, and getting on and off the toilet.  
In his substantive appeal, the veteran related that he had 
crippling arthritis and was in bed most of the time.  

In December 1997, the veteran underwent a VA examination in 
connection with his appeal.  He complained of chronic 
headaches, severe arthritis in the left and right shoulders, 
the left hip and the left knee.  He had difficulty walking 
and was unable to walk without using one or two canes.  The 
veteran lived by himself.  A friend helped him dress and 
undress, shave, bathe, and eat.  He reported being bedridden 
80 percent of the time.  He went out of the house only to go 
to doctor's appointments.  He spent the day mostly watching 
television or reading.  On examination, his gait was somewhat 
unsteady and slow secondary to pain.  Strength in the left 
upper and lower extremities was 3/5.  He had difficulty with 
weight-bearing secondary to joint pain.  There was marked 
limitation of motion of the cervical spine and the left 
shoulder, with moderate limitation of motion of the right 
shoulder.  The diagnosis included chronic pain in multiple 
joints probably secondary to degenerative arthritis, severe 
in the cervical spine, and non-insulin dependent diabetes 
mellitus.  X-rays of the cervical spine showed degenerative 
changes.  X-rays of the shoulders revealed possible early 
arthritic changes bilaterally.  X-rays of the left hip were 
normal.  Films of the left knee showed possible early 
arthritic changes.    

The veteran was also afforded a vision examination at that 
time.  Visual acuity of the right eye for near vision was 
20/40 uncorrected and 20/20 corrected, and for far vision was 
20/20 uncorrected.  Visual acuity of the left eye for near 
vision was 20/70 uncorrected and 20/20 corrected, and for far 
vision was 20/25 uncorrected and 20/20 corrected.  There was 
no diplopia or visual field deficit.  

In a May 1998 statement, the veteran related that he still 
took medication for diabetes.  He also took Aleve every 8 
hours for arthritis pain from multiple joints.  

The veteran was afforded additional VA examinations in August 
1998.  During the examination for evaluation of his diabetes, 
the veteran denied having any physical problems or 
restrictions related to the diabetes.  He still took 
Micronase.  He was unable to see his care provider on a 
regular basis since 1997.  He checked his own blood sugar.  
Examination revealed hypertension but was otherwise 
essentially normal.  The diagnosis was non-insulin dependent 
diabetes mellitus.  

During the aid and attendance examination, he complained of 
severe arthritis pain with stiffness and weakness in the 
shoulders, the left knee, and the left hip.  He had 
increasing difficulty walking and required two canes to 
support himself.  He had joint stiffness that was worse in 
the morning and with weather changes.  For joint pain, he 
took Aleve or used Aspercreme.  He still took Micronase for 
diabetes.  The examiner commented that the veteran did not 
have any bowel or bladder problems.  He had good balance, but 
did have some dizziness and propulsion problems.  The veteran 
had a person to help him get out of bed and get dressed, 
shaved, and bathed, and at times helped him to eat.  She 
sometimes stayed overnight.  This attendant reported with the 
veteran to the examination.  The veteran very rarely left his 
home, usually to go to VA about once every other month.  He 
was either in bed or in a chair 80 percent of the time.  On a 
typical day, the veteran managed to wash himself in the 
morning and had breakfast with help from his assistant.  
Throughout the day, he usually watched television, sat on the 
porch, or took a nap.  The examiner commented that the 
veteran would not be able to completely protect himself from 
his environment because he was usually confined to a chair or 
his bed and could not apparently protect himself from any 
extreme danger.  

On examination, the examiner stated that the veteran's 
appearance and clothes were clean and neat.  He was right-
handed.  Build, posture, and nutrition were good.  He walked 
with two canes, usually trying to shift his weight from the 
left side due to left hip and knee pain.  Grip strength was 
weakened on the left.  He had difficulty flexing the left 
elbow.  He was unable to feed or bathe himself or fasten 
things with the left hand due to the difficulty of moving the 
arm.  He was unable to shave himself.  However, he could 
manage his toilet requirements.  Regarding the lower 
extremities, there was slight atrophy.  He had difficulty 
with propulsion and with rising from a seated position.  He 
could walk about two blocks and was able to use one cane 
around the house.  Active and passive range of motion testing 
for each of the problem joints generally revealed varying 
degrees of limitation of motion with pain on motion 
demonstrated by guarding.  The diagnosis was degenerative 
arthritis of the cervical spine, lumbar spine, left hip, left 
knee, left shoulder, right shoulder, and left elbow.  X-rays 
taken after the examination generally supported this 
diagnosis.  The veteran was also diagnosed as having non-
insulin dependent diabetes mellitus and hypertension.  


Analysis

Pension is payable to a veteran of a period of war who is 
permanently and totally disabled from non-service connected 
disability that is not the result of the veteran's willful 
misconduct.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.342(a).  
See 38 U.S.C.A. § 1502(a)(1) and 38 C.F.R. §§ 3.340(a)(1) and 
(b) (defining permanent and total disability).      

Increased pension benefits are payable if the veteran is in 
need of regular aid and attendance.  38 U.S.C.A. § 1521(d); 
38 C.F.R. § 3.351(a)(1).  A person is considered to be in 
need of regular aid and attendance if such person is a 
patient in a nursing home due to mental or physical 
incapacity, is helpless or blind, or is so nearly helpless or 
blind as to need or require the regular aid and attendance of 
another person.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b) 
and (c)(1) and (2).  Increased compensation is also payable 
if the veteran otherwise establishes a factual need for aid 
and attendance.  38 C.F.R. § 3.351(c)(3).  The basic criteria 
for such a need include: an inability to dress or undress 
himself, to keep himself ordinarily clean and presentable; an 
inability to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; a frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; physical or mental incapacity that requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment; or the 
claimant is bedridden, e.g., the claimant is actually 
required to remain in bed.  38 C.F.R. § 3.352(a).  

If the veteran does not qualify for increased benefits for 
aid and attendance, increased pension benefits may still be 
payable if the veteran has a single permanent disability 
rated 100 percent disabling, and has either additional 
disability or disabilities independently ratable at 60 
percent or more or is permanently housebound by reason of a 
disability or disabilities.  38 U.S.C.A. § 1521(e); 38 C.F.R. 
§ 3.351(d).  A veteran is ''permanently housebound'' when he 
is substantially confined to his house (ward or clinical 
areas, if institutionalized) or immediate premises due to 
permanent disability or disabilities.  38 U.S.C.A. § 1502(c); 
38 C.F.R. § 3.351(d)(2).

Initially, the Board emphasizes that, by virtue of 
establishing entitlement to non-service connected pension 
benefits, the RO acknowledged that the veteran is permanently 
and totally disabled.  However, as discussed above, 
additional pension benefits are based on extreme disability 
beyond the standard required for basic pension eligibility.  

There is no evidence of record that the veteran is a patient 
in a nursing home or is blind.  The question remaining is 
whether a factual need for regular aid and attendance is 
established.  

Although the evidence is not entirely persuasive, the Board 
is required by law to resolve doubt in the veteran's favor 
when there is relative equipoise of the evidence for and 
against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
In this case, the Board finds that such equipoise exists.  
The veteran is diagnosed as having degenerative arthritis of 
the right and left shoulders, the left elbow, the left hip, 
and left knee, and of the cervical and lumbar spines.  The VA 
examiner indicates that he is unable to feed or bathe himself 
or fasten things with the left hand due to the difficulty of 
moving the arm.  The veteran is right handed.  In addition, 
the veteran has physical difficulty with walking and 
propulsion, as well as rising from a seated position.  He 
uses one or two canes to ambulate.  According to the August 
1998 examination report, the veteran reported to the 
examination with his attendant.  She helped him with daily 
activities such as getting out of bed, bathing, shaving, and 
occasionally helped him eat.  The veteran is apparently 
capable of attending to toilet needs.  Moreover, the examiner 
opined that the veteran would not be able to completely 
protect himself from his environment or extreme danger.  
Resolving doubt in the veteran's favor, the Board finds that 
the evidence supports entitlement to special monthly pension 
based on the need for regular aid and attendance.  
38 U.S.C.A. §§ 1502, 1521, 5107(b); 38 C.F.R. §§ 3.102, 
3.351, 3.352. 

As the above grant is the greater benefit, discussion of 
whether additional pension benefits are warranted due to the 
veteran being permanently housebound is unnecessary.  


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to special monthly pension 
based on the need for regular aid and attendance is granted.  



		
	L. J. WELLS-GREEN
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 8 -


